Citation Nr: 9918079	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
thoracic spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1982 to 
October 1985.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO denied the veteran's 
request to reopen her claims for PTSD and a thoracic spine 
condition.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
rating decision of August 1993 and confirmed and continued in 
a rating decision of October 1994.
 
2.  Service personnel and medical records, various newspaper 
and magazine articles, and various statements from health 
care providers are not new and material with regard to the 
veteran's claim of service connection for PTSD.

3.  The statement from the veteran's sister submitted 
subsequent to October 1994 is new and material with regard to 
the veteran's claim for service connection for PTSD. 

4.  With regard to the veteran's claim for service connection 
for post-traumatic stress disorder, the elements of a well-
grounded claim are shown.

5.  Service connection for a thoracic back condition was 
denied by means of an August 1993 rating decision and 
confirmed and continued in a rating decision of October 1994.


6.  The statement received from the veteran's private health 
care provider subsequent to October 1994, pertaining to a 
thoracic spine disorder, is new and material.

7.  With regard to the veteran's claim for service connection 
for a thoracic back disorder, the elements of a well-grounded 
claim are shown.


CONCLUSIONS OF LAW

1.  The RO's October 1994 rating decision, wherein denial of 
service connection for PTSD was continued, is final.  
38 U.S.C.A. § 7104 (b) (West 1991).

2. The evidence received subsequent to the October 1994 
rating decision, wherein service connection for PTSD was 
denied, serves to reopen the veteran's claim for service 
connection for that disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  A claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The RO's October 1994 rating decision, wherein denial of 
service connection for a thoracic back condition was 
continued, is final.  38 U.S.C.A. § 7104 (b) (West 1991).

5.  The evidence submitted subsequent to the October 1994 
rating decision serves to reopen the veteran's claim for 
service connection for a thoracic back condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


6.  A claim for service connection for a thoracic back 
condition is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994);  see also Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be 

considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Court has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. at 284 (1996).  See 
Winters v. West, 12 Vet. App. 203 (1999), in which the Court 
held that a three-step analysis is necessary.  First, it must 
first be determined if new and material evidence has been 
submitted under 38 U.S.C.A. § 3.156(a).  Second, if new and 
material evidence has been presented, the claim is reopened 
and then it must be determined if the claim is well grounded 
based upon all the evidence of record, both old and new.  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim.  See also Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).

I.  Post Traumatic Stress Disorder (PTSD)

The veteran submitted a claim for service connection for 
depression in April 1993.  The veteran contended that she 
suffered major depression due to an inservice rape.  In a 
rating action of August 1993, service connection was denied 
as there was no collaborating objective evidence to support 
her rape claim and her service medical records were silent as 
to any sexual assault.  Subsequent to this action, the 
veteran submitted evidence of a clinical diagnosis of PTSD 
based on the veteran's history of an inservice rape.  The 
veteran filed a notice of disagreement in April 1994.  An 
October 1994 rating decision clarified the veteran's 
depression claim to include PTSD and continued the RO's prior 
denial of service connection.  In making this decision, the 
RO considered the evidence of record, which included 
statements from the veteran's psychotherapist, service 
medical records and post service medical records.   A 
statement of the case was furnished to the veteran in October 
1994.  

In order to file a timely substantive appeal, the claimant 
must either file her substantive appeal within one year after 
the date of mailing of notification of the 

decision being appealed or within 60 days of the date of 
mailing of the Statement of the Case, whichever period ends 
later.  38 C.F.R. § 20.302 (1998).  The evidence shows that 
the veteran submitted a VA Form 9 in September 1995.  
However, the Board finds that this appeal was untimely as it 
was filed more than one year after the date the veteran was 
notified of the denial of her claim (September 1993) and more 
than 60 days after she was furnished with a statement of the 
case (October 1994).   Therefore, as no timely appeal was 
received, the Board finds that the rating decision of 
September 1993 became final.  38 C.F.R. § 3.104 (1998).

The evidence received subsequent to October 1994 consists of 
previously submitted service medical records; service 
personnel records; various newspaper and magazine articles 
submitted by the veteran concerning rape and sexual assault; 
statements dated September 1995 and January 1996 from Terri 
Poore, MSW; letters dated February 1996 and October 1993 from 
Dr. Christine Inger; and a statement from the veteran's 
sister.

The service medical records are not new, as they are merely 
duplicative of information already contained in the claims 
folder and considered in the prior RO denial of service 
connection.  The service personnel records are new, in that 
they present information that had not previously been known; 
however, these records are not "material," as they do not 
tend to prove the merits of the case.  They do not mention, 
or point to, the veteran's claimed inservice sexual assault.  
There is no indication in the service personal records of any 
behavior changes, such as requests for occupational or duty 
changes, increased use or abuse of leave, or changes in 
performance and evaluations that would tend to prove the 
occurrence of the sexual assault.  

Similarly, the newspaper and magazine articles, while new in 
the sense that they have not previously been associated with 
the claims folder, are not material as they 

do not tend to show the occurrence of the claimed inservice 
stressor.  While these article talk of the affects of sexual 
assault in general, they do not mention the specific case at 
hand.   

The letters from Dr. Inger and Ms. Poore are not new.  They 
are merely cumulative of evidence that had been previous 
considered.  These statements indicate continuing treatment, 
but do not provide any new information concerning the 
existence of the inservice stressor other than to reiterate 
the history given them by the veteran.  

The claims folder also contains a statement dated February 
1996 from the veteran's sister.  The veteran's sister 
indicates that the veteran contacted her shortly after the 
rape in May 1984 and told her of the incident.  Further, she 
claims that the veteran swore her to secrecy.  This statement 
is new, in that it presents information that had not 
previously been known.  Specifically, it appears to 
corroborate that a stressor claimed by the veteran occurred.   
Furthermore, the new evidence contained in this statement is 
material.  The prior Board decision found that there was no 
evidence other than the veteran's history that shows that the 
claimed stressor took place.  The statement, on its face, 
appears to corroborate the veteran's claimed stressor.  The 
Board must assume that the information contained therein is 
credible for purposes of considering whether there is 
sufficient evidence to reopen the veteran's claim.  Therefore 
the Board grants the request of the veteran to reopen her 
claim for PTSD under 38 C.F.R. § 3.156(a) (1998).

As the statement is new and material, the next question that 
must be resolved by the Board is whether the claim is well 
grounded; see Elkins, supra, and Winters, supra.  The Court 
has held that the threshold question that must be resolved 
with regard to each claim is whether the appellant has 
presented evidence that each claim is well grounded; that is, 
that each claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further 

development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995), wherein the Court held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the context of a claim initially premised on the 
submission of new and material evidence, the question of well 
groundedness becomes relevant following a determination that 
such evidence has been received, and that the claim is 
reopened.  As discussed above, the Court, in Elkins and 
Winters, held that any subsequent consideration of the claim 
on the merits must be preceded by a finding that the claim is 
well grounded; that is, whether, even considering all of the 
evidence, the claim is plausible.

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
satisfied with regard to the veteran's claim for entitlement 
to service connection for PTSD.  As is evident from the above 
discussion, the record includes statements from the veteran's 
sister relating to the alleged stressors.  It is now 
incumbent upon VA to consider this claim on the merits; 
therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384 
(1993), this claim is accordingly remanded for consideration 
of all pertinent evidence (see REMAND, below).

II.  Thoracic Back Condition

The veteran submitted a claim for a thoracic back condition, 
along with her PTSD claim in April 1993, contending that she 
injured her back while in service.  The RO considered, inter 
alia, the veteran's service medical records, post service 
medical records and a VA examination report of July 1993.  In 
a rating decision furnished to the veteran in September 1993, 
the RO denied the veteran's claim for a back condition as 
there was no treatment for thoracic spine pain in service, 
nor was a 

chronic condition shown in the service medical records or 
post service medical evidence.  The veteran filed a notice of 
disagreement in April 1994. A statement of the case was 
furnished to the veteran in October 1994.  

As with her claim for PTSD, the veteran failed to file a 
timely substantive appeal. The evidence shows that the 
veteran submitted a VA Form 9 in September 1995.  However, 
the Board finds that this appeal was untimely as it was filed 
more than one year after the date the veteran was notified of 
the denial of her claim (September 1993) and more than 60 
days after she was furnished with a statement of the case 
(October 1994).   Therefore, as no timely appeal was 
received, the Board finds that the rating decision of 
September 1993 became final.  38 C.F.R. § 3.104 (1998).  A 
rating action of October 1994 continued and confirmed denial 
of service connection for a thoracic back condition.

The evidence received subsequent to the October 1994 rating 
decision consists of a statement from Dr. Patricia Gritta.  
In her statement, Dr. Gritta stated the veteran was involved 
in an automobile accident in May 1996.  While examining x-
rays taken in the course of treatment for that accident, mild 
sclerotic changes were found which were consistent with the 
injury the inservice injury the veteran describes.  In 
essence, it appears as though Dr. Gritta is relating a 
current back condition to an inservice injury.  This evidence 
is new as it was not previously considered or associated with 
the veteran's claims folder.  The evidence is also material.  
The evidence tends to show that the veteran experienced an 
inservice injury or that a preservice back condition was 
aggravated by service.  The statement relates current 
clinical findings of mild sclerotic changes to service.  The 
Board must assume that the information contained in Dr. 
Gritta's statement is credible for purposes of considering 
whether there is sufficient evidence to reopen the veteran's 
claim.  Therefore, the Board grants the request of the 
veteran to reopen her claim for service connection of a 
thoracic back condition.  38 C.F.R. §3.156(a) (1998).  


As the statement is new and material, the Board must resolve 
the question as to whether the claim is well grounded; that 
is, whether the claim is plausible. See Elkins, supra, and 
Winters, supra.  In the instant case, the Board finds that 
the elements to establish a well-grounded claim, as 
enunciated in Caluza, are satisfied with regard to the 
veteran's claim for entitlement to service connection for a 
thoracic back condition.  The evidence shows a current 
disability, which has been related to the veteran's active 
service.  It is now incumbent upon VA to reconsider this 
claim on the merits; therefore, pursuant to Bernard, this 
claim is accordingly remanded for consideration of all 
pertinent evidence (see REMAND, below).  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for post traumatic stress disorder, and 
the claim is hereby reopened.  New and material evidence has 
also been received to reopen a claim of service connection 
for a thoracic back condition, and the claim is hereby 
reopened.

REMAND

As discussed above, the Board has found that the veteran's 
claims for service connection for PTSD and a thoracic back 
condition have been reopened.  In addition, the Board has 
determined that her claims are well grounded.  The claims are 
therefore remanded, in accordance with Bernard, supra.

Moreover, after a review of the record, to include the 
recently submitted new and material evidence, it is the 
decision of the Board that additional development of the 
evidence would be helpful.  Specifically, the Board notes 
that the last VA 

psychiatric examination was conducted in July 1993.  A more 
recent psychiatric examination report would be probative.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded her treatment for PTSD and her 
thoracic back condition.  Upon receipt of 
any and all such names, and duly executed 
authorization for the release of medical 
records if appropriate, the RO should 
obtain legible copies of all clinical 
records compiled pursuant to that 
treatment, and associate those records 
with the veteran's claims folder.

2.  The veteran should then be accorded a 
VA psychiatric examination.  The examiner 
should initially identify the nature of 
any PTSD that is identified on 
examination.  The veteran's claims folder 
is to be furnished to the examiner, prior 
to his or her examination of the veteran, 
for review and referral.  The examiner 
shall consider and identify all stressors 
that contribute to any diagnosis of PTSD 
and the degree of such stressor. 

3.  The veteran should also be accorded a 
VA orthopedic examination.  The examiner 
should initially identify the nature of 
any thoracic back condition that is 
identified on examination.  The examiner 
should also expression an opinion as to 
the etiology of any back 

condition and the relationship of any 
back condition to the veteran's active 
duty.  Further, the veteran's claims 
folder, and specifically the letter from 
Dr. Gritta, are to be furnished to the 
examiner prior to his or her examination 
of the veteran, for review and referral.

4.  The RO should advise the veteran and 
her representative that additional 
evidence may be submitted in support of 
the veteran's claims while the case is in 
remand status.  In addition, the RO 
should advise the veteran that failure to 
comply with requests made of her pursuant 
to this Remand may result in adverse 
action with regard to her claims, to 
include denial thereof.

5.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection can now be 
granted.  The RO is to base its decisions 
on a review of all of the evidence of 
record, to include the evidence of record 
at the time the Board rendered its 
decision in October 1994 and the material 
submitted subsequent to that decision.  
If the decision remains in whole or in 
part adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, as 
appropriate.  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this case should 
be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

